Case: 2:20-cv-05572-ALM-CMV Doc #: 15 Filed: 06/15/21 Page: 1 of 1 PAGEID #: 1012




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 LINDA JETTY,

                       Plaintiff,

        v.                                               Civil Action 2:20-cv-5572
                                                         Chief Judge Algenon L. Marbley
                                                         Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.




                                             ORDER

       This matter is before the Court for consideration of the parties’ Joint Stipulation for

Remand to the Commissioner pursuant to Sentence Four of the Social Security Act, 42 U.S.C.

§ 405(g). (ECF No. 14.) Per the parties’ agreement, on remand, the Appeals Council will

vacate all findings in the Administrative Law Judge’s decision. The Commissioner will then

conduct further proceedings and develop the administrative record as necessary to determine

whether Plaintiff is disabled within the meaning of the Social Security Act, issuing a new

decision after these proceedings. Accordingly, this case is REMANDED to the Commissioner

and the ALJ under Sentence Four of § 405(g) for further proceedings.

       IT IS SO ORDERED.


                                                        ALGENON L. MARBLEY
                                                        UNITED STATES DISTRICT COURT

DATED: June 15, 2021
